Opinion filed June 30, 2022




                                        In The

        Eleventh Court of Appeals
                                     __________

                               No. 11-22-00009-CV
                                   __________

                 IN THE INTEREST OF M.A., A CHILD


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                        Trial Court Cause No. 10279-CX


                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of M.A. Only the mother appealed. In her sole
issue on appeal, she challenges the trial court’s finding that the termination of her
parental rights is in the child’s best interest. We affirm the order of the trial court.
                         I. Termination Findings and Standards
      The termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001(b) (West 2022). To terminate one’s
parental rights, it must be shown by clear and convincing evidence that the parent
has committed one of the acts listed in Section 161.001(b)(1)(A)–(U) and that
termination is in the best interest of the child. Id.
      In this case, the trial court found that Appellant had committed three of the
acts listed in Section 161.001(b)(1)—those found in subsections (D), (E), and (O).
Appellant does not challenge these findings on appeal.
      The trial court also found, pursuant to Section 161.001(b)(2), that termination
of Appellant’s parental rights would be in the best interest of the child. See id.
§ 161.001(b)(2). In her sole issue on appeal, Appellant challenges both the legal and
factual sufficiency of the evidence to support the trial court’s best interest finding.
      To determine if the evidence is legally sufficient in a parental termination case,
we review all of the evidence in the light most favorable to the finding and determine
whether a rational trier of fact could have formed a firm belief or conviction that its
finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d
17, 25–26 (Tex. 2002). We note that the trial court is the sole arbiter of the credibility
and demeanor of witnesses. In re A.B., 437 S.W.3d 498, 503 (Tex. 2014) (citing In
re J.L., 163 S.W.3d 79, 86–87 (Tex. 2005)).
      With respect to the best interest of a child, no unique set of factors need be
proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not
limited to, (1) the desires of the child, (2) the emotional and physical needs of the
child now and in the future, (3) the emotional and physical danger to the child now
and in the future, (4) the parental abilities of the individuals seeking custody, (5) the
programs available to assist these individuals to promote the best interest of the
                                            2
child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or
omissions of the parent that may indicate that the existing parent–child relationship
is not a proper one, and (9) any excuse for the acts or omissions of the parent. Id.
Additionally, evidence that proves one or more statutory grounds for termination
may also constitute evidence illustrating that termination is in the child’s best
interest. C.J.O., 325 S.W.3d at 266.
                              II. Evidence and Analysis
      The record shows that the Department of Family and Protective Services
became involved in this case after the police were called to the residence where the
parents, M.A., and others lived. The allegations in the Department’s intake were that
the parents had engaged in domestic violence in the child’s presence and that the
parents had been using methamphetamine. Appellant’s history with the Department
included previous similar allegations. During the Department’s investigation in this
particular case, Appellant did not cooperate with the Department, and she refused to
submit to a drug test. The Department subsequently obtained an order and took
M.A. to be tested for drugs; M.A. tested positive for methamphetamine. Because
Appellant did not have an appropriate person to supervise her and M.A. at all times,
M.A. was removed from Appellant’s care.
      It was undisputed at trial that Appellant failed to comply with the terms of her
court-ordered family service plan and was, at times, hostile toward the Department’s
employees. Appellant used methamphetamine while this case was pending in the
trial court. Moreover, she continued to engage in a relationship with M.A.’s father,
who tested positive for methamphetamine at extremely high levels while this case
was pending below. Just one and one-half months before the final termination
hearing, Appellant’s drug test results came back positive for methamphetamine at a
“very high” level.    Appellant, however, told others that she did not have a
                                          3
methamphetamine problem and did not know “where the methamphetamine positive
drug tests are coming from.”
      Appellant did not appear for trial; however, she did attend most of her
scheduled visits with M.A., although she was late to many of them. Those visits
went well: Appellant was appropriately engaged and took care of M.A.’s needs
during visitation. At the time of trial, the Department’s main concern with Appellant
was her continued use of methamphetamine.
      At the time of the final hearing, M.A. was two years old. She had been placed
in foster care and was doing well there. The permanency case manager for the
Department testified that M.A. was always happy and that the foster family was
“great with her” and took care of all of her needs. M.A.’s foster mother testified that
M.A. was developmentally delayed but that she was participating in speech therapy
and occupational therapy. The foster parents plan to adopt M.A. if she becomes
available for adoption.
      The permanency case manager believed that M.A. would be in danger if she
were returned to Appellant. He also believed that it would be in M.A.’s best interest
for Appellant’s parental rights to be terminated.          The Department’s goal was
termination of the parents’ rights and adoption by the foster parents with whom M.A.
had been placed. The child’s attorney ad litem also agreed that termination of
Appellant’s parental rights would be in M.A.’s best interest; the ad litem had even
filed a counter-petition seeking termination of both parents’ parental rights.
      The trial court, as the trier of fact, is the sole judge of the witnesses’ credibility.
A.B., 437 S.W.3d at 503. We are not at liberty to disturb the determinations of the
trier of fact as long as those determinations are not unreasonable. J.P.B., 180 S.W.3d
at 573. Giving due deference to the trial court, we hold that, based on the evidence
presented at trial and the Holley factors, the trial court could reasonably have formed
a firm belief or conviction that termination of Appellant’s parental rights would be
                                             4
in the best interest of M.A. See Holley, 544 S.W.2d at 371–72. Upon considering
the record as it relates to the desires of the child, the emotional and physical needs
of the child now and in the future, the emotional and physical danger to the child
now and in the future, the parental abilities of those involved, the plans for the child
by the Department, Appellant’s continued use of methamphetamine while the case
was pending below, and Appellant’s continued relationship with the father—who
also abused methamphetamine, we hold that the evidence is legally and factually
sufficient to support the trial court’s finding that termination of Appellant’s parental
rights is in the best interest of M.A. See id. We defer to the trial court’s finding as
to the child’s best interest, see C.H., 89 S.W.3d at 27, and we cannot hold in this case
that the trial court’s finding as to best interest is not supported by clear and
convincing evidence. Accordingly, we overrule Appellant’s sole issue on appeal.
                                   III. This Court’s Ruling
       We affirm the order of the trial court.




                                                 W. STACY TROTTER
                                                 JUSTICE


June 30, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            5